DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-5 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, “the second trace . . .” lacks antecedent basis and is ambiguous as to what it refers to.
Regarding claim 5, “the second trace . . .” lacks antecedent basis and is ambiguous as to what it refers to.
Regarding claim 7, the limitations of “the first compressive contact force” and “the second compressive contact force” lack antecedent basis and are ambiguous as to what they refer to.
Regarding claim 17, the limitation of “a housing including a planar first substrate having a first contact region is disposed” is ambiguous and confusing.  What is disposed in or on what?  The limitation is given little weight.

Claim Rejections - 35 USC § 102 and 35 USC § 103

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1-7, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balzano et al. US 4802866 (“Balzano”).  Per claim 1, Balzano discloses an electrical connector assembly, comprising:
	a housing 18 including a planar first substrate 11 having an electrically conductive first contact region (i.e., the exposed portions of the cable 11 in housing 18) and configured to receive (i.e. is capable receiving) a planar second substrate 12 having an electrically conductive second contact region (i.e. the portion of the cable 12 around projection 22) which defines a ridge protruding from a surface (the surface of the underlying insulator 17) of the second substrate, wherein the housing is configured to align the first contact region with the second contact region; and

	Per claims 2, 3, 4, 5, the housing is configured receive (i.e. is capable receiving) a planar second substrate having characteristics such as set out in claims.  Note that the second planar substrate is not positively claimed.  
	Per claim 6, the compressive contact force comprises a first compressive contact force and a second compressive contact force in opposition to the first compressive contact force.  For example, the projection 22 applies a force against the cables is equal to the force applied by the spring 30 against the cables.
	Per claim 7, the force application device comprises a first spring member 29 configured to apply the first compressive contact force to the first substrate, and a second spring member 19 configured to apply the second compressive contact force to the second substrate.
Per claim 13, Balzano discloses that the force application device, which can be considered to include the interior walls of the cavity 25 and the springs 19 and 29, has an open box-like structure that is configured to surround the first substrate and the second substrate.
Per claim 15, the first contact region is defined by an electrically conductive first trace on the first substrate.   The housing is configured receive (i.e. is capable receiving) a planar second substrate such that the second contact region is defined by an electrically conductive second trace on the second substrate and wherein the second substrate is a printed circuit board.
.

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosquera US 5697794. 
Per claim 17, Mosquera discloses an electrical connector system, comprising: 
a housing 40 including a planar first substrate (20, 22) having a first contact region (see at 50, 52); 
a shroud 140 configured to receive the housing within, wherein the shroud includes a planar second substrate (30, 32) having a second contact region (see at 150, 152) 
defining a ridge (the ridge formed by the elongate exposed conductors 170, 172, formed on top of the underlying supporting insulation 174, 176) protruding from a surface (the surface of the underlying insulation 174, 176) of the second substrate), wherein the housing and the shroud are configured to align the first contact region with the second contact region; 
and a force application device (120, 122) applying a compressive contact force to the first and second substrates, thereby putting the first contact region in intimate compressive contact with the second contact region.
Per claim 18, the force application device is disposed within the housing and wherein the force application device comprises:


a second spring member 122 configured to apply the second compressive contact force to the second substrate.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Balzano.  Balzano does not explicitly state that the force application device is formed of a metallic material and the housing is formed of a polymeric material.  The examiner takes Official notice that it was known in the art to make leaf springs such as at 19 and 29 out of metal and housings such as at 18 out of polymeric materials such as plastic.  It would have been obvious to do so.  The reason for doing Sinclair & Carroll Col. V. Interchemical Corp., 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197 (CCPA 1960).

Allowable Subject Matter
Claims 8-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose the device as claimed, including (regarding claim 8) that the first spring member is an arcuate first fixed beam having a first radius of curvature and the second spring member is an arcuate second fixed beam having a second radius of curvature and wherein the first radius of curvature is less than the second radius of curvature or (regarding claim 19) that the housing further comprises an actuating member that is moveable from a pre-staged position in which the actuating member is not located intermediate the first spring member and the second spring member to a staged position in which the actuating member is located intermediate the first spring member and the second spring member.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833